UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)* Metabolix, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) May 31, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: þRule 13d-1(b) oRule 13d-1(c) oRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. Page 1 of 5 CUSIP No.591018809 1.Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Westfield Capital Management Company, LP #80-0175963 2.Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3.SEC Use Only 4.Citizenship or Place of OrganizationMassachusetts Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 2,186,948 6. Shared Voting Power 0 7. Sole Dispositive Power3,093,346 8. Shared Dispositive Power 0 9.Aggregate Amount Beneficially Owned by Each Reporting Person3,093,346 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11. Percent of Class Represented by Amount in Row (99.34% 12. Type of Reporting Person (See Instructions)IA Page 2 of 5 ITEM 1. (a) Name of Issuer Metabolix, Inc. (b) Address of Issuer’s Principal Executive Offices 21 Erie Street Cambridge, MA 02139 United States ITEM 2. (a) Name of Person Filing Westfield Capital Management Company, LP (b) Address of Principal Business Office or, if none, Residence 1 Financial Center, Boston, Massachusetts 02111 (c) Citizenship Massachusetts (d) Title of Class of Securities Common Stock (e) CUSIP Number ITEM 3. IF THIS STATEMENT IS FILED PURSUANT TO §§240.13D-1(B) OR 240.13D-2(B) OR (C), CHECK WHETHER THE PERSON FILING IS A: (a) o Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) o Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) o Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) o Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8). (e)
